     Case 1:18-cv-01731-NONE-GSA Document 27 Filed 11/13/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



MARVIN DOMINGUEZ,                            1:18-cv-001731-NONE-GSA-PC

              Plaintiff,

       v.

F. PADILLA, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
              Defendants.                    AD TESTIFICANDUM
                                     /

Marvin Dominguez, CDCR # J-02314, a necessary and material party in a settlement conference
in this case on December 15, 2020, is confined in California Substance Abuse Treatment Facility
(CSATF), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Sheila K. Oberto, by Zoom video conference from
his place of confinement, on Tuesday, December 15, 2020 at 10:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at California Substance Abuse Treatment Facility at (559) 992-7191 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Wendy Kusamura, Courtroom Deputy, at wkusamura@caed.uscourts.gov.


                                                1
     Case 1:18-cv-01731-NONE-GSA Document 27 Filed 11/13/20 Page 2 of 2



                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P. O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to appear before
Judge Oberto at the time and place above, by Zoom video conference, until
completion of the settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.


IT IS SO ORDERED.

   Dated:    November 13, 2020                             /s/ Gary S. Austin
                                              UNITED STATES MAGISTRATE JUDGE




                                              2
